DETAILED ACTION
Claims 1-30 are pending in the application and claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicants claim priority to PCT/CN2017/117533 filed on December 20 2017 which claims priority to Chinese patent application number 201611263447.3 filed on December 30 2016. The instant claims are granted a priority date of December 30 2016. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that recite a quest for articles covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 15-20, 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite models notations without clearly explaining what the models and notations are and what the variables are. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 11, 12, 14, 21, 22, 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Annau et al. US2013/0238587 in view of Cooper US2017/0132294
Regarding claim 1, Annau teaches: obtaining text information of a question for a target article; (Annau see paragraph 0088 0091 search engine system to answer queries of words and terms to return documents and webpages)
constructing 2-tuple information using the text information of the question and modal content information of each of a plurality of preset articles in a preset article set, wherein the target article is any preset article of the preset articles, wherein the modal content information represents a feature of each of the preset articles, and wherein the 2-tuple information comprises the text information of the question and the modal content information of the preset article; (Annau see paragraph 0084 0091 0093 0178 query with slashtag search operator in the form of terms to search for indexed results such that slashtag determines category of content with associates websites. Query with slashtag reads on 2 tuple, slashtag reads on modal content representing feature, websites indexed and websites associated with slashtag reads on preset articles)
inputting each piece of the 2-tuple information into a preset matching model; and (Annau see paragraph 0057 0066 0200 ranking search results of query and slashtag by criteria or boost formula or likes where criteria, boost formula and likes reads on matching model)
calculating, based on a preset matching model parameter, a score of matching between each of the preset articles and the question, wherein the preset matching model is used to match each of the preset articles and the question for the target article; 
outputting, based on the calculating, a corresponding matching score for each of the preset articles and the question; and (Annau see paragraph 0057 0066 0200 ranking search results of query and slashtag by criteria or boost formula or likes where ranking reads on score)
outputting, based on scores of matching between each of the preset articles and the question for the target article, an article recommendation list for the question for the target article corresponding to the question for the target article. (Annau see paragraph 0085 determine subset of search results to display in response to search query based on ranking)
Annau does not distinctly disclose: to permit identification of an application corresponding to the question
However, Cooper teaches: to permit identification of an application corresponding to the question (Cooper see paragraph 0022 search query for applications in an app store with applications as results)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include querying for applications as taught by Cooper for the predictable result of efficiently being to query for results desired by the user
	
	Regarding claim 2, Annau as modified further teaches: inputting, into the preset matching model, the modal content information of a preset article of the preset articles and the text information of the question for the target article that corresponds to each piece of the 2-tuple information; (Annau see paragraph 0057 0066 0200 ranking search results of query and slashtag by criteria or boost formula or likes where criteria, boost formula and likes reads on matching model)
loading the preset matching model parameter as a matching score calculation weight of the preset matching model; and 
calculating, based on the matching score calculation weight, the score of matching between the preset article and the question for the target article; (Annau see paragraph 0206 0221 certain slashtags to boost rankings for example /likes slashtag to increase weight of relevancy for results using that query)
using the score of matching obtained as an output of the preset matching model.  (Annau see paragraph 0085 determine subset of search results to display in response to search query based on ranking)

Regarding claim 4, Annau as modified further teaches: wherein the modal content information comprises at least one of introduction text information of a preset article of the preset articles, tag information of the preset article of the preset articles, or image display information of the preset article of the preset articles, and wherein before the obtaining, the method further comprises: (Annau see paragraph 0104 slashtag of /recipe reads on tag)
constructing the preset matching model based on the modal content information; (Annau see paragraph 0057 0066 0200 0206 ranking search results of query and slashtag by criteria or boost formula or likes for example certain slashtags can boost rankings of results)
using the preset matching model to match the text information of the question with the modal content information in the 2-tuple information; and (Annau see paragraphs 0097 0098 automatically associating slashtag with search query terms for example query or “kung pao chicken” becomes “kung pao chicken /recipes”)
outputting the corresponding matching score.  (Annau see paragraph 0085 determine subset of search results to display in response to search query based on ranking)

Regarding claims 11, 12, 14, 21, 22, 24, note the rejection of claim(s) 1, 2, 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 3, 13, and 23 are/is rejected under 35 U.S.C. 103 as being unpatentable over Annau et al. US2013/0238587 in view of Cooper US2017/0132294 in view of Bai et al. US2010/0179933
Regarding claim 3, Annau as modified further teaches: extracting the modal content information of a preset article in the preset article set; (Annau see paragraph 0215 content extracted from expert websites maintain information association with slashtags)
extracting, from a community question answering database based on a name of the preset article, text information of the question related to the preset article; (Annau see paragraph 0190 number of websites marked liked kept track of and slashtag of /like extracts websites that are determined to be liked)
Annau does not teach: constructing a 2-tuple information training sample for the preset article with reference to the modal content information of the preset article and the text information of the question related to the preset article; and 
inputting the 2-tuple information training sample into the preset matching model for training to obtain a corresponding preset matching model parameter
However, Bai teaches: constructing a 2-tuple information training sample for the preset article with reference to the modal content information of the preset article and the text information of the question related to the preset article; and 
inputting the 2-tuple information training sample into the preset matching model for training to obtain a corresponding preset matching model parameter (Bai see paragraph 0028 0048 classify document query pairs as tuples representing documents and queries as part of training data such that it is determined if there is a relationship between the query and document or determine the probability of content of a document in a tuple to submit the query in the tuple)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include determining document query tuples as taught by Bai for the predictable result of efficiently being to query for results desired by the user

Regarding claims 13, 23, note the rejection of claim(s) 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 7, 15, 17, 25, 27 are/is rejected under 35 U.S.C. 103 as being unpatentable over Annau et al. US2013/0238587 in view of Cooper US2017/0132294 in view of Moataz et al. US2015/0193486
	Regarding claim 5 , Annau as modified does not teach: constructing a feature vector 
    PNG
    media_image1.png
    22
    58
    media_image1.png
    Greyscale
  of text information of a question related to the preset article, wherein R is a Euclidean space, and wherein m is a dimension of the feature vector V qe of the text information of the question; 
constructing a feature vector 
    PNG
    media_image2.png
    24
    58
    media_image2.png
    Greyscale
 of the introduction text information of the preset article, wherein n is a dimension of the feature vector vtext of the introduction text information; 
projecting the feature vector vqe of the text information of the question and the feature vector vtext of the introduction text information to a space of a same dimension by using linear projection matrices 
    PNG
    media_image3.png
    36
    66
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    23
    67
    media_image4.png
    Greyscale
; and 
constructing, using an inner product of hidden layer features, a text matching model 
    PNG
    media_image5.png
    30
    308
    media_image5.png
    Greyscale
 to match the text information of the question and the introduction text information, wherein 
    PNG
    media_image6.png
    23
    104
    media_image6.png
    Greyscale
 is a parameter of the text matching model to match the text information of the question and the introduction text information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the text matching model.  
	However, Moataz teaches: constructing a feature vector 
    PNG
    media_image1.png
    22
    58
    media_image1.png
    Greyscale
  of text information of a question related to the preset article, wherein R is a Euclidean space, and wherein m is a dimension of the feature vector V qe of the text information of the question; 
constructing a feature vector 
    PNG
    media_image2.png
    24
    58
    media_image2.png
    Greyscale
 of the introduction text information of the preset article, wherein n is a dimension of the feature vector vtext of the introduction text information; (Moataz see paragraphs 0012 0089-0091 keywords of query to be translated as vectors including operators such that queries expressed in vector space. Examiner also notes the optional recitation upon which this claim depends on)
projecting the feature vector vqe of the text information of the question and the feature vector vtext of the introduction text information to a space of a same dimension by using linear projection matrices 
    PNG
    media_image3.png
    36
    66
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    23
    67
    media_image4.png
    Greyscale
; and (Moataz see paragraphs 0074 0089-0091 projection of vectors forming orthogonal family such that vectors are translated into query matrix)
constructing, using an inner product of hidden layer features, a text matching model 
    PNG
    media_image5.png
    30
    308
    media_image5.png
    Greyscale
 to match the text information of the question and the introduction text information, wherein 
    PNG
    media_image6.png
    23
    104
    media_image6.png
    Greyscale
 is a parameter of the text matching model to match the text information of the question and the introduction text information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the text matching model. (Moataz see paragraph 0045 0097 0098 0100 multiplication between the search query expressed as a matrix and the resultant vector corresponding to each of the documents is performed to determine documents that match the query with equations being found in paragraph 0098) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include term vectors and projection as matrix as taught by Moataz for the predictable result of efficiently being to query for results desired by the user

Regarding claim 7 , Annau as modified does not teach: constructing a feature vector 
    PNG
    media_image8.png
    25
    54
    media_image8.png
    Greyscale
 of text information of a question related to the preset article, wherein R is a Euclidean space, wherein m is a dimension of the feature vector V qe of the text information of the question; 
constructing a feature vector vtag ER of the tag information of the preset article, wherein n is a dimension of the feature vector Vtag of the tag information; 
separately projecting the feature vector V qe of the text information of the question and the feature vector V tag of the tag information to a space of a same dimension using linear projection matrices  
    PNG
    media_image3.png
    36
    66
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    23
    67
    media_image4.png
    Greyscale
 ; and 
constructing, using an inner product of hidden layer features, a tag matching model 
    PNG
    media_image9.png
    43
    300
    media_image9.png
    Greyscale
to match the text information of the question and the tag information, wherein
    PNG
    media_image10.png
    25
    93
    media_image10.png
    Greyscale
 is a parameter of the tag matching model to match the text information of the question and the tag information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the tag matching model.  
However, Moataz teaches: constructing a feature vector 
    PNG
    media_image8.png
    25
    54
    media_image8.png
    Greyscale
 of text information of a question related to the preset article, wherein R is a Euclidean space, wherein m is a dimension of the feature vector V qe of the text information of the question; 
constructing a feature vector vtag ER of the tag information of the preset article, wherein n is a dimension of the feature vector Vtag of the tag information; (Moataz see paragraphs 0012 0089-0091 keywords of query to be translated as vectors including operators such that queries expressed in vector space)
separately projecting the feature vector V qe of the text information of the question and the feature vector V tag of the tag information to a space of a same dimension using linear projection matrices  
    PNG
    media_image3.png
    36
    66
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    23
    67
    media_image4.png
    Greyscale
 ; and (Moataz see paragraphs 0074 0089-0091 projection of vectors forming orthogonal family such that vectors are translated into query matrix)
constructing, using an inner product of hidden layer features, a tag matching model 
    PNG
    media_image9.png
    43
    300
    media_image9.png
    Greyscale
to match the text information of the question and the tag information, wherein
    PNG
    media_image10.png
    25
    93
    media_image10.png
    Greyscale
 is a parameter of the tag matching model to match the text information of the question and the tag information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the tag matching model. (Moataz see paragraph 0045 0097 0098 0100 multiplication between the search query expressed as a matrix and the resultant vector corresponding to each of the documents is performed to determine documents that match the query with equations being found in paragraph 0098) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include term vectors and projection as matrix as taught by Moataz for the predictable result of efficiently being to query for results desired by the user

Regarding claims 15, 17, 25, 27, note the rejection of claim(s) 5 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 6, 8, 16, 18, 26, and 28 are/is rejected under 35 U.S.C. 103 as being unpatentable over Annau et al. US2013/0238587 in view of Cooper US2017/0132294 in view of Sandhu et al. US2014/0324808 in view of Yoav Goldberg, "A Primer on Neural Network Models for Natural Language Processing", November 2016, pages 346-406 https://jair.org/index.php/jair/article/view/11030/26198 hereinafter referenced as Goldberg
	Regarding claim 6, Annau as modified does not teach: dividing text information of a question related to the preset article into a plurality of first semantic units; 
constructing a word feature vector V qe Ii =1... ,n of each semantic unit of the first semantic units based on dividing the text information of the question related to the preset article; 
dividing the introduction text information of the preset article into a plurality of second semantic units; 
constructing a word feature vector V qe Ii =1..., m of each semantic unit of the second semantic units based on dividing the introduction text information of the preset article; converting the text information of the question into a word feature vector representation Zqe = CNNqe ([Ve'Vqe* ..,e]qe) using a first convolutional neural network 
    PNG
    media_image11.png
    29
    60
    media_image11.png
    Greyscale
 wherein 0e is a parameter of the first convolutional neural network; 
converting the introduction text information into a word feature vector representation  
    PNG
    media_image12.png
    26
    221
    media_image12.png
    Greyscale
 using a second convolutional neural network 
    PNG
    media_image13.png
    29
    62
    media_image13.png
    Greyscale
 wherein 
    PNG
    media_image14.png
    26
    25
    media_image14.png
    Greyscale
 is a parameter of the second convolutional neural network; and 
constructing, using a feed-forward neural network 
    PNG
    media_image15.png
    23
    52
    media_image15.png
    Greyscale
, a text matching model St- (zqe > zte~) = MLP (IIZqe ;zt- ]; wt,) to match the text information of the question and the introduction text information, wherein W text is a parameter of the feed-forward neural network, wherein 
    PNG
    media_image16.png
    34
    124
    media_image16.png
    Greyscale
 is a parameter of the text matching model to match the text information of the question and the introduction text information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the text matching model. 
	However, Sandhu teaches: dividing text information of a question related to the preset article into a plurality of first semantic units; 
constructing a word feature vector V qe Ii =1... ,n of each semantic unit of the first semantic units based on dividing the text information of the question related to the preset article; 
dividing the introduction text information of the preset article into a plurality of second semantic units; (Sandhu see paragraph 0009 0050 0060 0063 queries generated with semantic segments provided by analyzing query and creating semantic tags by segmenting claim language such that keywords in query are represented as vectors. Examiner notes the optional recitation upon which this claim depends on)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include queries based on semantic segments as taught by Sandhu for the predictable result of efficiently being to query for results desired by the user
	Annau as modified does not teach: constructing a word feature vector V qe Ii =1..., m of each semantic unit of the second semantic units based on dividing the introduction text information of the preset article; converting the text information of the question into a word feature vector representation Zqe = CNNqe ([Ve'Vqe* ..,e]qe) using a first convolutional neural network 
    PNG
    media_image11.png
    29
    60
    media_image11.png
    Greyscale
 wherein 0e is a parameter of the first convolutional neural network; 
converting the introduction text information into a word feature vector representation  
    PNG
    media_image12.png
    26
    221
    media_image12.png
    Greyscale
 using a second convolutional neural network 
    PNG
    media_image13.png
    29
    62
    media_image13.png
    Greyscale
 wherein 
    PNG
    media_image14.png
    26
    25
    media_image14.png
    Greyscale
 is a parameter of the second convolutional neural network; and 
constructing, using a feed-forward neural network 
    PNG
    media_image15.png
    23
    52
    media_image15.png
    Greyscale
, a text matching model St- (zqe > zte~) = MLP (IIZqe ;zt- ]; wt,) to match the text information of the question and the introduction text information, wherein W text is a parameter of the feed-forward neural network, wherein 
    PNG
    media_image16.png
    34
    124
    media_image16.png
    Greyscale
 is a parameter of the text matching model to match the text information of the question and the introduction text information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the text matching model. 
	However, Goldberg teaches: constructing a word feature vector V qe Ii =1..., m of each semantic unit of the second semantic units based on dividing the introduction text information of the preset article; converting the text information of the question into a word feature vector representation Zqe = CNNqe ([Ve'Vqe* ..,e]qe) using a first convolutional neural network 
    PNG
    media_image11.png
    29
    60
    media_image11.png
    Greyscale
 wherein 0e is a parameter of the first convolutional neural network; (Goldberg see section 2, section 5.5.5 section 9, section 9.1  convolution neural network to encode vectors of word embeddings producing part of speech tags and recognizing category of content where functions are shown in section 9.1. Examiner notes the optional recitation upon which this claim depends on)
converting the introduction text information into a word feature vector representation  
    PNG
    media_image12.png
    26
    221
    media_image12.png
    Greyscale
 using a second convolutional neural network 
    PNG
    media_image13.png
    29
    62
    media_image13.png
    Greyscale
 wherein 
    PNG
    media_image14.png
    26
    25
    media_image14.png
    Greyscale
 is a parameter of the second convolutional neural network; and 
constructing, using a feed-forward neural network 
    PNG
    media_image15.png
    23
    52
    media_image15.png
    Greyscale
, a text matching model St- (zqe > zte~) = MLP (IIZqe ;zt- ]; wt,) to match the text information of the question and the introduction text information, wherein W text is a parameter of the feed-forward neural network, wherein 
    PNG
    media_image16.png
    34
    124
    media_image16.png
    Greyscale
 is a parameter of the text matching model to match the text information of the question and the introduction text information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the text matching model. (Goldberg see section 3, 3.2, 4.1, 4.2 feed forward neural network to input dimensional vector and output a dimensional vector encoding words as part of speech tags such that multi perception layers have a number of hidden layers with models show in section 3.2 and 4.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include neural networks as taught by Goldberg for the predictable result of efficiently being to query for results desired by the user

Regarding claim 8, Annau as modified does not teach: dividing text information of a question related to the preset article into a plurality of first semantic units; 
constructing a word feature vector 
    PNG
    media_image17.png
    26
    87
    media_image17.png
    Greyscale
 of each semantic unit of the first semantic units based on dividing the text information of the question related to the preset article; 
dividing the tag information of the preset article into a plurality of second semantic units; 
constructing a word feature vector 
    PNG
    media_image18.png
    23
    92
    media_image18.png
    Greyscale
 of each semantic unit of the second semantic units based on dividing the tag information of the preset article
converting the text information of the question into a word feature vector representation 
    PNG
    media_image19.png
    31
    215
    media_image19.png
    Greyscale
by using a first convolutional neural network 
    PNG
    media_image20.png
    23
    65
    media_image20.png
    Greyscale
 wherein 
    PNG
    media_image21.png
    23
    19
    media_image21.png
    Greyscale
 is a parameter of the first convolutional neural network; 
converting the tag information into a word feature vector representation 
    PNG
    media_image22.png
    42
    240
    media_image22.png
    Greyscale
by using a second convolutional neural network
    PNG
    media_image23.png
    24
    65
    media_image23.png
    Greyscale
wherein 
    PNG
    media_image24.png
    28
    21
    media_image24.png
    Greyscale
 is a parameter of the second convolutional neural network; and 
constructing, using a feed-forward neural network MLP(*) ,a tag matching model 
    PNG
    media_image25.png
    27
    234
    media_image25.png
    Greyscale
 matching the text information of the question and the tag information, wherein wtag is a parameter of the feed-forward neural network, wherein 
    PNG
    media_image26.png
    32
    119
    media_image26.png
    Greyscale
 is a parameter of the tag matching model to match the text information of the question and the tag information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the tag matching model.  
	However, Sandhu teaches: dividing text information of a question related to the preset article into a plurality of first semantic units; 
constructing a word feature vector 
    PNG
    media_image17.png
    26
    87
    media_image17.png
    Greyscale
 of each semantic unit of the first semantic units based on dividing the text information of the question related to the preset article; 
dividing the tag information of the preset article into a plurality of second semantic units; 
constructing a word feature vector 
    PNG
    media_image18.png
    23
    92
    media_image18.png
    Greyscale
 of each semantic unit of the second semantic units based on dividing the tag information of the preset article; (Sandhu see paragraph 0009 0050 0060 0063 queries generated with semantic segments provided by analyzing query and creating semantic tags by segmenting claim language such that keywords in query are represented as vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include queries based on semantic segments as taught by Sandhu for the predictable result of efficiently being to query for results desired by the user
	Annau as modified does not teach: converting the text information of the question into a word feature vector representation 
    PNG
    media_image19.png
    31
    215
    media_image19.png
    Greyscale
by using a first convolutional neural network 
    PNG
    media_image20.png
    23
    65
    media_image20.png
    Greyscale
 wherein 
    PNG
    media_image21.png
    23
    19
    media_image21.png
    Greyscale
 is a parameter of the first convolutional neural network; 
converting the tag information into a word feature vector representation 
    PNG
    media_image22.png
    42
    240
    media_image22.png
    Greyscale
by using a second convolutional neural network
    PNG
    media_image23.png
    24
    65
    media_image23.png
    Greyscale
wherein 
    PNG
    media_image24.png
    28
    21
    media_image24.png
    Greyscale
 is a parameter of the second convolutional neural network; and 
constructing, using a feed-forward neural network MLP(*) ,a tag matching model 
    PNG
    media_image25.png
    27
    234
    media_image25.png
    Greyscale
 matching the text information of the question and the tag information, wherein wtag is a parameter of the feed-forward neural network, wherein 
    PNG
    media_image26.png
    32
    119
    media_image26.png
    Greyscale
 is a parameter of the tag matching model to match the text information of the question and the tag information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the tag matching model.  
	However, Goldberg teaches: converting the text information of the question into a word feature vector representation 
    PNG
    media_image19.png
    31
    215
    media_image19.png
    Greyscale
by using a first convolutional neural network 
    PNG
    media_image20.png
    23
    65
    media_image20.png
    Greyscale
 wherein 
    PNG
    media_image21.png
    23
    19
    media_image21.png
    Greyscale
 is a parameter of the first convolutional neural network; 
converting the tag information into a word feature vector representation 
    PNG
    media_image22.png
    42
    240
    media_image22.png
    Greyscale
by using a second convolutional neural network
    PNG
    media_image23.png
    24
    65
    media_image23.png
    Greyscale
wherein 
    PNG
    media_image24.png
    28
    21
    media_image24.png
    Greyscale
 is a parameter of the second convolutional neural network; and (Goldberg see section 2, section 5.5.5 section 9, section 9.1 convolution neural network to encode vectors of word embeddings producing part of speech tags and recognizing category of content where functions are shown in section 9.1)
constructing, using a feed-forward neural network MLP(*) ,a tag matching model 
    PNG
    media_image25.png
    27
    234
    media_image25.png
    Greyscale
 matching the text information of the question and the tag information, wherein wtag is a parameter of the feed-forward neural network, wherein 
    PNG
    media_image26.png
    32
    119
    media_image26.png
    Greyscale
 is a parameter of the tag matching model to match the text information of the question and the tag information, and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the tag matching model. (Goldberg see section 3, 3.2, 4.1, 4.2 feed forward neural network to input dimensional vector and output a dimensional vector encoding words as part of speech tags such that multi perception layers have a number of hidden layers with models show in section 3.2 and 4.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include neural networks as taught by Goldberg for the predictable result of efficiently being to query for results desired by the user

Regarding claims 16, 18, 26, 28, note the rejection of claim(s) 6 and 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 9, 19 and 29 are/is rejected under 35 U.S.C. 103 as being unpatentable over Annau et al. US2013/0238587 in view of Cooper US2017/0132294 in view of Morimoto et al. US2008/0049264 in view of Sandhu et al. US2014/0324808 in view of Yoav Goldberg, "A Primer on Neural Network Models for Natural Language Processing", November 2016, pages 346-406 https://jair.org/index.php/jair/article/view/11030/26198 hereinafter referenced as Goldberg
Regarding claim 9, Annau does not teach: constructing a feature vector vim of the image display information of the preset article; 
dividing text information of a question related to the preset article into a plurality of semantic units; 
constructing a word feature vector 
    PNG
    media_image27.png
    41
    23
    media_image27.png
    Greyscale
 of each semantic unit of the semantic units based on dividing the text information of the question related to the preset article; 
calculating, based on the feature vector vim of the image display information and the word feature vectors
    PNG
    media_image28.png
    27
    33
    media_image28.png
    Greyscale
 of the semantic units, a feature vector VJR of information about matching between the question and an image; and 
constructing, based on the feature vector VIR of the information about matching between the question and the image, an image matching model 
    PNG
    media_image29.png
    22
    196
    media_image29.png
    Greyscale
to match the text information of the question and the image display information, wherein 
    PNG
    media_image30.png
    21
    82
    media_image30.png
    Greyscale
 is a hidden layer parameter, wherein 
    PNG
    media_image31.png
    34
    84
    media_image31.png
    Greyscale
 is an output layer parameter used to calculate a final matching score Simg ,and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the image matching model.  
	However, Morimoto teaches: constructing a feature vector vim of the image display information of the preset article; (Morimoto see paragraph 0016 extracting vectors of images by reading documents)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include image vectors as taught by Morimoto for the predictable result of efficiently being to query for results desired by the user
Annau as modified does not teach: dividing text information of a question related to the preset article into a plurality of semantic units; 
constructing a word feature vector 
    PNG
    media_image27.png
    41
    23
    media_image27.png
    Greyscale
 of each semantic unit of the semantic units based on dividing the text information of the question related to the preset article; 
calculating, based on the feature vector vim of the image display information and the word feature vectors
    PNG
    media_image28.png
    27
    33
    media_image28.png
    Greyscale
 of the semantic units, a feature vector VJR of information about matching between the question and an image; and 
constructing, based on the feature vector VIR of the information about matching between the question and the image, an image matching model 
    PNG
    media_image29.png
    22
    196
    media_image29.png
    Greyscale
to match the text information of the question and the image display information, wherein 
    PNG
    media_image30.png
    21
    82
    media_image30.png
    Greyscale
 is a hidden layer parameter, wherein 
    PNG
    media_image31.png
    34
    84
    media_image31.png
    Greyscale
 is an output layer parameter used to calculate a final matching score Simg ,and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the image matching model.  
	However, Sandhu teaches: dividing text information of a question related to the preset article into a plurality of semantic units; 
constructing a word feature vector 
    PNG
    media_image27.png
    41
    23
    media_image27.png
    Greyscale
 of each semantic unit of the semantic units based on dividing the text information of the question related to the preset article; 
calculating, based on the feature vector vim of the image display information and the word feature vectors
    PNG
    media_image28.png
    27
    33
    media_image28.png
    Greyscale
 of the semantic units, a feature vector VJR of information about matching between the question and an image; and (Sandhu see paragraph 0009 0050 0060 0063 queries generated with semantic segments provided by analyzing query and creating semantic tags by segmenting claim language such that keywords in query are represented as vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include queries based on semantic segments as taught by Sandhu for the predictable result of efficiently being to query for results desired by the user
	Annau as modified does not teach: constructing, based on the feature vector VIR of the information about matching between the question and the image, an image matching model 
    PNG
    media_image29.png
    22
    196
    media_image29.png
    Greyscale
to match the text information of the question and the image display information, wherein 
    PNG
    media_image30.png
    21
    82
    media_image30.png
    Greyscale
 is a hidden layer parameter, wherein 
    PNG
    media_image31.png
    34
    84
    media_image31.png
    Greyscale
 is an output layer parameter used to calculate a final matching score Simg ,and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the image matching model.
	However, Goldberg teaches: constructing, based on the feature vector VIR of the information about matching between the question and the image, an image matching model 
    PNG
    media_image29.png
    22
    196
    media_image29.png
    Greyscale
to match the text information of the question and the image display information, wherein 
    PNG
    media_image30.png
    21
    82
    media_image30.png
    Greyscale
 is a hidden layer parameter, wherein 
    PNG
    media_image31.png
    34
    84
    media_image31.png
    Greyscale
 is an output layer parameter used to calculate a final matching score Simg ,and wherein 
    PNG
    media_image7.png
    15
    14
    media_image7.png
    Greyscale
 is a parameter set of the image matching model.  (Goldberg see section 2, section 4.1, section 5.5.5 section 9, section 9.1 convolution neural network to encode vectors of word embeddings producing part of speech tags and recognizing category of content including feed forward network of hidden layers and convolution to recognize objects from a predefined category in images where functions are shown in section 9.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include neural networks as taught by Goldberg for the predictable result of efficiently being to query for results desired by the user

Regarding claims 9, 19, and 29, note the rejection of claim(s) 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 10, 20, 30 are/is rejected under 35 U.S.C. 103 as being unpatentable over Annau et al. US2013/0238587 in view of Cooper US2017/0132294 in view of Yoav Goldberg, "A Primer on Neural Network Models for Natural Language Processing", November 2016, pages 346-406 https://jair.org/index.php/jair/article/view/11030/26198 hereinafter referenced as Goldberg
	Regarding claim 10, Annau does not teach: constructing a text matching model 
    PNG
    media_image32.png
    24
    43
    media_image32.png
    Greyscale
that matches the introduction text information and text information of a question related to the preset article;
constructing a tag matching model 
    PNG
    media_image33.png
    38
    41
    media_image33.png
    Greyscale
that matches the tag information and the text information of the question related to the preset article; 
constructing an image matching model 
    PNG
    media_image34.png
    27
    42
    media_image34.png
    Greyscale
that matches the image display information and the text information of the question related to the preset article; and 
constructing, based on each of the text matching model 
    PNG
    media_image32.png
    24
    43
    media_image32.png
    Greyscale
, the tag matching model 
    PNG
    media_image33.png
    38
    41
    media_image33.png
    Greyscale
and the image matching model 
    PNG
    media_image35.png
    31
    36
    media_image35.png
    Greyscale
, a multi-modal merging matching model for the question related to the preset article comprising  
    PNG
    media_image36.png
    65
    1081
    media_image36.png
    Greyscale
 of the multi-modal merging matching model, wherein D is a 2-tuple information training sample set of the preset article, wherein 
    PNG
    media_image37.png
    28
    38
    media_image37.png
    Greyscale
 is a regularization item to avoid model over-fitting caused by excessive parameters, and wherein 
    PNG
    media_image38.png
    23
    14
    media_image38.png
    Greyscale
 is a hyperparameter to balance functions of correlation matching and the regularization item in an optimization problem.
	However, Goldberg teaches: constructing a text matching model 
    PNG
    media_image32.png
    24
    43
    media_image32.png
    Greyscale
that matches the introduction text information and text information of a question related to the preset article; 
constructing a tag matching model 
    PNG
    media_image33.png
    38
    41
    media_image33.png
    Greyscale
that matches the tag information and the text information of the question related to the preset article; 
constructing an image matching model 
    PNG
    media_image34.png
    27
    42
    media_image34.png
    Greyscale
that matches the image display information and the text information of the question related to the preset article; and 
constructing, based on each of the text matching model 
    PNG
    media_image32.png
    24
    43
    media_image32.png
    Greyscale
, the tag matching model 
    PNG
    media_image33.png
    38
    41
    media_image33.png
    Greyscale
and the image matching model 
    PNG
    media_image35.png
    31
    36
    media_image35.png
    Greyscale
, a multi-modal merging matching model for the question related to the preset article comprising  
    PNG
    media_image36.png
    65
    1081
    media_image36.png
    Greyscale
 of the multi-modal merging matching model, wherein D is a 2-tuple information training sample set of the preset article, wherein 
    PNG
    media_image37.png
    28
    38
    media_image37.png
    Greyscale
 is a regularization item to avoid model over-fitting caused by excessive parameters, and wherein 
    PNG
    media_image38.png
    23
    14
    media_image38.png
    Greyscale
 is a hyperparameter to balance functions of correlation matching and the regularization item in an optimization problem. (Goldberg see section 2, section 4.1, section 5.5.5 section 9, section 9.1 convolution neural network to encode vectors of word embeddings producing part of speech tags and recognizing category of content including feed forward network of hidden layers and convolution to recognize objects from a predefined category in images where functions are shown in section 9.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of querying as taught by Annau to include neural networks as taught by Goldberg for the predictable result of efficiently being to query for results desired by the user

Regarding claims 10, 20, 30, note the rejection of claim(s) 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153